Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected because block diagram and flow chart in Figures 1-2 respectively are not properly labeled.
No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, the claim recites “A method for determining a trajectory function to represent an aging state trajectory for at least one electrical energy storage unit of one or more devices, comprising: determining uncertainty-containing model values of aging states of the at least one electrical energy storage unit; cleaning error-containing model values of the determined uncertainty-containing model values; determining the aging state trajectory based on the cleaned model values; and determining the trajectory function based on the determined aging state trajectory”.

Regarding Claim 15, the claim recites “An apparatus for determining a trajectory function for representing an aging state trajectory for at least one electrical energy storage unit, comprising: a device configured to: determine uncertainty-containing model values of aging states of the at least one electrical energy storage unit; clean error-containing model values of the determined uncertainty-containing model values; determine the aging state trajectory based on the cleaned model values; and determine the trajectory function based on the determined aging state trajectory”.

Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category (process for claim 1, and apparatus for claim 15).
Under the Step 2A, Prong One, we consider whether the claims recite a judicial exception (abstract idea). In the above claims, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, they recite limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, they fall into the grouping of subject matter when recited as such in a claims that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). 	

In claim 1, the steps of “determining uncertainty-containing model values of aging states of the at least one electrical energy storage unit”; “cleaning error-containing model values of the determined uncertainty-containing model values”; “determining the aging state trajectory based on the cleaned model values”; and “determining the trajectory function based on the determined aging state trajectory” are mathematical concepts, therefore, they are considered to be an abstract ideas (see for example: Abstract, [0008], [0011], [0014], [0022], [0023], [0028], [0031], [0051], and [0053], as published, hereinafter). 

In claim 15, the steps of “determine uncertainty-containing model values of aging states of the at least one electrical energy storage unit”; “clean error-containing model values of the determined uncertainty-containing model values”; “determine the aging state trajectory based on the cleaned model values”; and “determine the trajectory function based on the determined aging state trajectory” are mathematical concepts, therefore, they are considered to be an abstract idea (see for example: Abstract, [0008], [0011], [0014], [0022], [0023], [0028], [0031], [0051], and [0053]). 

Next, under the Step 2A, Prong Two, we consider whether the claims that recite a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claims recite additional elements that integrate the exception into a practical application of that exception.
The claims comprises the following additional elements:
In Claim 1: determining a trajectory function to represent an aging state trajectory for at least one electrical energy storage unit of one or more devices.
The preamble in Claim 1, “A method for determining a trajectory function” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional element “determining a trajectory function to represent an aging state trajectory for at least one electrical energy storage unit of one or more devices” is recited in generality and not qualified for a meaningful limitations, therefore, only adds an insignificant extra-solution activity to the judicial exception. 

In Claim 15: determining a trajectory function for representing an aging state trajectory for at least one electrical energy storage unit.
The preamble in Claim 15 “An apparatus for determining a trajectory function” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional element “determining a trajectory function for representing an aging state trajectory for at least one electrical energy storage unit” is recited in generality and not qualified for a meaningful limitation, therefore, only adds an insignificant extra-solution activity to the judicial exception. 
In conclusion, the above additional elements, considered individually and in combination with the other claims elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis).
For example, determining a trajectory function to represent an aging state trajectory for at least one electrical energy storage unit of one or more devices is disclosed by Xiaoyu Li, “State of Health Estimation for Lithium-Ion battery by combing incremental capacity analysis with Gaussian process regression”, provided by applicant, Abstract; Page 1, [01]; Page 2, [03]; and Taichun Qin “Robust prognostics for state of health estimation of lithium-ion batteries based on an improved PSO-SVR model”, provided by applicant, Abstract; Page 1280, Left, [01] to [02]; Page 1280, Right, [01] to [02];  Page 1281, Right, [03]; Conclusion.
The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-14 provide additional features/steps which are part of an expanded element, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claims.
The dependent claims are, therefore, also ineligible.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. “State of Health Estimation for Lithium-Ion battery by combing incremental capacity analysis with Gaussian process regression” (provided by applicant, hereinafter Li) in view of Wang et al. “Time Series Data Cleaning with Regular and Irregular Time Intervals (Technical Report)” (provided by applicant, hereinafter Wang).
	As to claim 1, Li teaches “A method for determining a trajectory function to represent an aging state trajectory for at least one electrical energy storage unit of one or more devices (Abstract discloses “The health indexes are then extracted from the
partial incremental capacity curves as the input features of the proposed model. Otherwise, the mean and the covariance function of the proposed method are applied to predict battery state of health and the model uncertainty, respectively”; Page 1, [01] discloses electric vehicles and other consumer electronics; Page 2, [03] discloses “The precise results of battery SOH estimation not only indicate battery aging level but also provide valuable guidance for reasonable using batteries”), comprising: determining uncertainty-containing model values of aging states of the at least one electrical energy storage unit (Abstract discloses “The health indexes are then extracted from the partial incremental capacity curves as the input features of the proposed model. Otherwise, the mean and the covariance function of the proposed method are applied to predict battery state of health and the model uncertainty, respectively”; Page 4, [02] discloses “the GPR is modeling for battery degradation based on Bayesian method. The important aspect of the GPR model is not only evaluating the battery capacity loss but also expressing the uncertainty of estimated results using the confidence interval with upper and lower bounds”); error-containing model values of the determined uncertainty-containing model values (Figure 2 (a); Page 4, [01] and [02] disclose capturing the peak in the IC curves, where the peak is submerged by measurement noises, an advanced smoothing method based on Gaussian filter algorithm is used to obtain a smooth IC curve at first, and then a partial region of IC curve is selected to extract battery degradation features using a linear interpolation method”; Page 7, [03]; Page 17, [02] disclose the SOH estimation results have better accuracy during the model training process, and the confidence intervals accurately reflect the model uncertainty and the error bars are used to analyze the model accuracy”); determining the aging state trajectory based on the cleaned model values (Figure 2 (b); Abstract and Page 4, [01] disclose a novel Gaussian process regression model based on partial incremental capacity curve is used for accurate prediction of a battery state of health. In order to filter and clean model values of noises, an advanced Gaussian filter method is applied to obtain the smoothing incremental capacity curves, and the mean and the covariance function of the proposed method are applied to predict battery state of health and the model uncertainty. Using Gaussian function, accuracy of the degradation model is established, and the battery SOH estimation is achieved by analysis the degradation model of capacity”; i.e., using the filtered or cleaned model, a battery state of health or aging state of the battery can be accurately estimated); and determining the trajectory function based on the determined aging state trajectory (Figure 3 (d); Page 2, [01] discloses “The precise results of battery SOH estimation indicates battery aging level but also provide valuable guidance for reasonable using batteries”; Page 4, [02] discloses an advanced smoothing method based on Gaussian filter algorithm is used to obtain a smooth IC curve, and a partial region of IC curve is selected to extract battery degradation features using a linear interpolation method. The Gaussian process regression (GPR) model is used to evaluate the battery capacity loss, and accurately estimated the SOH or aging of the battery using the filtered or cleaned model data).”
	Li does not explicitly teach “cleaning error-containing model values of the determined uncertainty-containing model values”.
	Wang teaches “cleaning error-containing model values of the determined uncertainty-containing model values (Page 1, Right, [01] to [02] disclose “Two types of processing methods commonly used in the industry when dealing with time series data errors: (1) Discarding erroneous data. First, the time series is detected via using an anomaly detection algorithm, and then the detected abnormal data are discarded. (2) Cleaning data”; Page 3, Left, [04] discloses smoothing techniques are often used to eliminate data noise, and if the original data are modified much, which makes the data distorted and leads to the uncertainty of the analysis results. The research of smoothing technology mainly focuses on algorithms such as Moving Average (MA), Autoregressive (AR), and Kalman filter model; Page 7, Left, [02] disclose “Statistical-based cleaning algorithms occupy an important position in the field of data cleaning. Such algorithms use models, which learned from data, to clean data”; i.e., models such as Moving Average (MA), Autoregressive (AR), and Kalman filter model are used to clean time series data errors and data uncertainty).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wang into Li. This combination would improve in cleaning errors in time series data.

As to claim 2, the combination of Li and Wang teaches the claimed limitations 
as discussed in Claim 1.
	Li teaches “determining a residual lifetime of one of the at least one energy storage unit based on the determined trajectory function (Page 2, [01] discloses “The precise results of battery SOH estimation indicates battery aging level but also provide valuable guidance for reasonable using batteries”; Page 3, [04] discloses aging mechanisms can be extracted from the peak amplitude and position of the incremental capacity (IC) curve; Page 10, [01] teaches “the voltage range from 3.8V to 4.1V is regarded as important area for identifying the battery degradation”; i.e., In practical operation for electrical applications and EVs, the available battery capacity reaches to the 80% of rated capacity is regarded as battery EOL. Typically, the EOL means a power of battery cannot meet the EVs' requirement and the battery need to be replaced (Li, Page 9, [01]). The aging level and the residual lifetime of a battery can be determined from the peak amplitude and position of the IC curve).”

As to claim 3, the combination of Li and Wang teaches the claimed limitations 
as discussed in Claim 1.
	Li teaches “determining the uncertainty-containing model values by applying a data-based aging state model, wherein the data-based aging state model indicates a state uncertainty for each of the uncertainty-containing model values (Abstract discloses the mean and the covariance function of the Gaussian process regression (GPR) are applied to predict battery state of health and the model uncertainty; Page 3, [03] discloses data-driven methods such as GPR accurately estimates battery degradation based on battery capacity loss; Page 4, [02] discloses GPR model can be used to evaluate the battery capacity loss which reflects battery degradation, and express uncertainty of estimated results using the confidence interval; Page 17, [01] discloses confidence Interval in Figure 5 reflects the uncertainty of SOH estimation; and effectiveness of the battery SOH estimation model; i.e., data-driven model such as GRP can be used to determine the uncertainty-containing model values).”

As to claim 4, the combination of Li and Wang teaches the claimed limitations 
as discussed in Claim 1.
	Li teaches “the cleaning of the error-containing model values comprises a trend correction (Abstract discloses a Gaussian filter method is applied to obtain the smoothing incremental capacity curves, and the mean and the covariance function of the Gaussian process regression (GPR) are applied to predict battery state of health and the model uncertainty; Page 5, [01] discloses the battery degradation capacities are in unsteady decreasing trends with cycle numbers and they have some regeneration capacities during the discharging process. This phenomenon is gaining the difficult to evaluate the battery SOH, and hence, some other great correlative parameters such as the IC curves are applied for battery SOH estimation to improve the accuracy of battery SOH estimation; Page 7, [03] discloses the moving average (MA) and Gaussian filter (GS) methods are chosen to smooth the intact IC curve; i.e., the IC curve is widely regarded as an effective tool to analyze the capacity loss of battery, and the MA and the GS methods are used to smooth or filter (clean) the noises (errors) in the IC curve. A GPR model based on partial incremental capacity curve is also used for accurate prediction of a battery state of health or aging state of the battery. The IC curves are applied for battery SOH estimation so that the unsteady decreasing trend of regeneration capacities can be corrected and the accuracy of battery SOH estimation can be improved).”

As to claim 5, the combination of Li and Wang teaches the claimed limitations 
as discussed in Claim 1.
	Li teaches “the cleaning of the error-containing model values comprises: eliminating the model values that lie outside a specified n a-confidence interval (Figures 5(c), 5(e), 5(g), 7(a); Page 7, [03] discloses some effective algorithms and machine learning such as the moving average (MA) and Gaussian filter (GS) methods are chosen to smooth (cleaning noises in the model values) the intact IC curve; Page 15, [01] discloses the “95% Confidence Interval” stands for the uncertainty of SOH estimation that can be divided into two parts such as the beyond and less than the estimation; 
Page 15, [03] discloses the confidence interval (CI) is computed in order to evaluate the performance of battery model, and where the 95% CI represents the under-or over-confident in this range of the results of battery health estimation; Page 20, [01] discloses the results of battery SOH estimation for the battery No. 5 is presented in Fig. 7(a), and the SOH estimation results have better accuracy with smaller
confidence intervals; i.e., confidence levels reflect accuracy of the battery SOH estimation, and by eliminating the model values that lie outside a specified confidence interval, accuracy of confidence levels for the battery SOH estimation is improved).”

As to claim 6, the combination of Li and Wang teaches the claimed limitations 
as discussed in Claim 1.
	Li does not explicitly teach “the cleaning of the error-containing model values comprises: isolating anomalies using an unsupervised clustering method in order to eliminate the model values that are recognized as outliers”.
	Wang teaches “the cleaning of the error-containing model values comprises: isolating anomalies using an unsupervised clustering method in order to eliminate the model values that are recognized as outliers (Page 4, Left, [01] discloses “Qu et al. first use cluster-based methods for anomaly detection and then use exponentially weighted averaging for data repair, which is used to clean power data in a distributed environment”; Page 9, Left, [02] discloses two types of outliers which have abnormal values, namely single-point anomalies and subsequence anomalies (continuous anomalies), and the application of Density-Based Spatial Clustering of Applications with Noise (DBSCAN) algorithm in data cleaning and eliminate the outliers; Page 10,  Left, [04] discloses some noise points (errors) can be repaired and clustered into classes adjacent to them, and the effect of clustering is as shown in Figure 7. The clustering method can be used for repairing erroneous data, and cleaning GPS data based on DBSCAN, hence the accuracy of clustering on spatial data can be improved; i.e., the clustering method such as DBSCAN model can be used for repairing or eliminating erroneous data such as the outliers).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wang into Li. This combination would improve in cleaning errors in time series data.

As to claim 7, the combination of Li and Wang teaches the claimed limitations 
as discussed in Claim 5.
	Li does not explicitly teach “smoothing the cleaned model values according to their similarity to adjacent model values using at least one of a median filter and a control-engineering observer concept, including a Kalman filter or Luenberger observer”.
	Wang teaches “smoothing the cleaned model values according to their similarity to adjacent model values using at least one of a median filter and a control-engineering observer concept, including a Kalman filter or Luenberger observer (Page 3, Left, [03] teaches “The research of smoothing technology mainly focuses on algorithms such
as Moving Average (MA), Autoregressive (AR), and Kalman filter model”; Page 4, Right, [01] and [04] disclose Kalman filter model incorporates errors into the calculation, involves Gaussian Distribution, predicts sensor data and smoothed it with weighted moving average (WMA). The extended Kalman filter model is the most widely used estimation for a recursive nonlinear system (median filter); i.e., Kalman filter model can be used for smoothing the cleaned model values according to their similarity to adjacent model values).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wang into Li. This combination would improve in cleaning errors in time series data.

As to claim 8, the combination of Li and Wang teaches the claimed limitations 
as discussed in Claim 7.
	Li teaches “determining the aging state trajectory by fitting the cleaned and smoothed model values of the aging states to a parameterizable trajectory function (Abstract discloses “The health indexes are then extracted from the partial incremental capacity curves as the input features of the proposed model. Otherwise, the mean and the covariance function of the proposed method are applied to predict battery state of health and the model uncertainty, respectively”; Page 4, [02] discloses an advanced smoothing method based on Gaussian filter algorithm is used to obtain a smooth IC curve. The Gaussian process regression (GPR) model is used to evaluate the battery capacity loss, and accurately estimated the SOH or aging of the battery using the filtered or cleaned model data; i.e.,  Gaussian filter algorithm or model is used to obtain a smooth IC curve, and the Gaussian process regression (GPR) model can be used to evaluate the battery capacity loss and accurately determine the SOH or aging of the battery using the filtered or cleaned model data).”

As to claim 9, the combination of Li and Wang teaches the claimed limitations 
as discussed in Claim 1.
	Li teaches “executing the method repeatedly, wherein the cleaning of the error-containing model values always takes into account all of the uncertainty-containing model values provided during a lifetime of the at least one energy storage unit (Page 3, [01] Electrochemical/physical-based methods or models can describe battery health levels over the battery lifetime; Page 4, [02] discloses the GPR model is not only evaluate the battery capacity loss but also express the uncertainty of estimated results using the confidence interval; Page 5, [01] discloses all the batteries are carried out recurrently through three different operational profiles, and the degradation tendencies of battery capacities under different cycle numbers are described in Fig. 1(b); Conclusion discloses the Gaussian filter method is applied to smooth the IC curves, the battery health indexes are extracted from the partial IC curves, and the GPR is employed to establish battery degradation model and demonstrate the model uncertainty; i.e., GPR is used for accurate prediction of a battery state of health (aging of the battery), and filtering or cleaning of noises or errors would consider all of the uncertainty-containing model values provided during a useful lifetime of a battery. The battery state of health would be evaluated constantly in order to determine the latest SOH of the battery).”

As to claim 10, the combination of Li and Wang teaches the claimed limitations 
as discussed in Claim 1.
	Li teaches “wherein the method is executed in a central unit external to the one or more devices (Page 1, [01] to Page 2, [01] disclose Lithium-ion batteries are used as the energy storage source for many electrification fields such as electric vehicles, micro-grids, and other consumer electronics, thanks to their excellent properties,  and the state of health of the batteries are monitored using a battery management system (BMS); Page 5, [01] discloses experimental datasets are obtained from the NASA Ames Prognostics Center of Excellence. All the batteries are carried out recurrently through three different operational profiles at room temperature 24℃, and the batteries cycle and capacity degradation profiles are shown in Fig. 1.; i.e., Li’s system can access and obtain NASA’s datasets, and testing of the batteries are also carried out recurrently through three different operational profiles at room temperature. Therefore, Li implicitly discloses that the method is executed in a central unit external to the one or more devices such as electric vehicles’ BMS).”

As to claim 11, the combination of Li and Wang teaches the claimed limitations 
as discussed in Claim 1.
	Li teaches “wherein the one or more devices includes a motor vehicle, an electrically assisted bicycle, an aircraft, a drone, a machine tool, a consumer electronics device, a mobile phone, an autonomous robot, and/or a household appliance (Page 1, [01] discloses electric vehicles, micro-grids, and other consumer electronics).”

	As to claim 15, Li teaches “An apparatus (Page 2, [01]) for determining a trajectory function for representing an aging state trajectory for at least one electrical energy storage unit devices (Abstract discloses “The health indexes are then extracted from the partial incremental capacity curves as the input features of the proposed model. Otherwise, the mean and the covariance function of the proposed method are applied to predict battery state of health and the model uncertainty, respectively”; Page 1, [01] discloses electric vehicles and other consumer electronics; Page 2, [03] discloses “The precise results of battery SOH estimation not only indicate battery aging level but also provide valuable guidance for reasonable using batteries”), comprising: a device configured to: determine uncertainty-containing model values of aging states of the at least one electrical energy storage unit (Abstract discloses “The health indexes are then extracted from the partial incremental capacity curves as the input features of the proposed model. Otherwise, the mean and the covariance function of the proposed method are applied to predict battery state of health and the model uncertainty, respectively”; Page 4, [02] discloses “the GPR is modeling for battery degradation based on Bayesian method. The important aspect of the GPR model is not only evaluating the battery capacity loss but also expressing the uncertainty of estimated results using the confidence interval with upper and lower bounds”); error-containing model values of the determined uncertainty-containing model values (Figure 2 (a); Page 4, [01] and [02] disclose capturing the peak in the IC curves, where the peak is submerged by measurement noises, an advanced smoothing method based on Gaussian filter algorithm is used to obtain a smooth IC curve at first, and then a partial region of IC curve is selected to extract battery degradation features using a linear interpolation method”; Page 7, [03]; Page 17, [02] disclose the SOH estimation results have better accuracy during the model training process, and the confidence intervals accurately reflect the model uncertainty and the error bars are used to analyze the model accuracy”); determine the aging state trajectory based on the cleaned model values (Figure 2 (b); Abstract and Page 4, [01] disclose a novel Gaussian process regression model based on partial incremental capacity curve is used for accurate prediction of a battery state of health (“aging state”). In order to filter and clean model values of noises, an advanced Gaussian filter method is applied to obtain the smoothing incremental capacity curves, and the mean and the covariance function of the proposed method are applied to predict battery state of health and the model uncertainty. Using Gaussian function, accuracy of the degradation model is established, and the battery SOH estimation is achieved by analysis the degradation model of capacity”; i.e., using the filtered or cleaned model, a battery state of health or aging state of the battery can be accurately estimated); and determine the trajectory function based on the determined aging state trajectory (Figure 3 (d); Page 2, [01] discloses “The precise results of battery SOH estimation indicates battery aging level but also provide valuable guidance for reasonable using batteries”; Page 4, [02] discloses an advanced smoothing method based on Gaussian filter algorithm is used to obtain a smooth IC curve, and a partial region of IC curve is selected to extract battery degradation features using a linear interpolation method. The Gaussian process regression (GPR) model is used to evaluate the battery capacity loss, and accurately estimated the SOH or aging of the battery using the filtered or cleaned model data).”
	Li does not explicitly teach “clean error-containing model values of the determined uncertainty-containing model values”.
	Wang teaches “clean error-containing model values of the determined uncertainty-containing model values (Page 1, Right, [01] to [02] disclose “Two types of processing methods commonly used in the industry when dealing with time series data errors: (1) Discarding erroneous data. First, the time series is detected via using an anomaly detection algorithm, and then the detected abnormal data are discarded. (2) Cleaning data”; Page 3, Right, [04] discloses smoothing techniques are often used to eliminate data noise, and if the original data are modified much, which makes the data distorted and leads to the uncertainty of the analysis results. The research of smoothing technology mainly focuses on algorithms such as Moving Average (MA), Autoregressive (AR), and Kalman filter model; Page 7, Left, [02] disclose “Statistical-based cleaning algorithms occupy an important position in the field of data cleaning. Such algorithms use models, which learned from data, to clean data”; i.e., models such as Moving Average (MA), Autoregressive (AR), and Kalman filter model are used to clean time series data errors and data uncertainty).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wang into Li. This combination would improve in cleaning errors in time series data.

	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Wang, further in view of Berntorp et al (US 20190188592, hereinafter Berntorp).
As to claim 12, the combination of Li and Wang teaches the claimed limitations 
as discussed in Claim 1.
	Li teaches “to reduce the resulting uncertainty of the aging state trajectory by smoothing (Abstract and Page 4, [01] disclose a novel Gaussian process regression model based on partial incremental capacity curve is used for accurate prediction of a battery state of health. In order to filter and clean model values of noises, an advanced Gaussian filter method is applied to obtain the smoothing incremental capacity curves, and the mean and the covariance function of the proposed method are applied to predict battery state of health and the model uncertainty. Using Gaussian function, accuracy of the degradation model is established, and the battery SOH estimation is achieved by analysis the degradation model of capacity”; i.e., uncertainty of the aging state can be reduced by filtering or cleaning the model values so that a battery state of health or aging state of the battery can be accurately estimated).
	The combination of Li and Wang does not explicitly teach “reducing a state uncertainty of at least one of the determined uncertainty-containing model values by the law of large numbers in order to reduce the resulting uncertainty of the aging state trajectory by smoothing”.
	Berntorp teaches “reducing a state uncertainty of at least one of the determined uncertainty-containing model values by the law of large numbers in order to reduce the resulting uncertainty of the aging state trajectory by smoothing (Abstract teaches “a motion model of the system subject to process noise and a measurement model of
the system subject to measurement noise, such that one or combination of the process noise and the measurement noise forms an uncertainty of the model of the system with unknown probabilistic parameters”; [0004] discloses the Kalman filter is the best linear unbiased filter for Gaussian noise; [0016] discloses the law of large numbers justified that the unknown probabilistic parameters of a distribution is a Gaussian distribution; i.e., the uncertainty-containing model values or Gaussian noises can be filtered or reduced by the Kalman filter, and the Gaussian noise is justified by the law of large numbers).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Berntorp into Li in view of Wang. This combination would improve in reducing the uncertainty-containing model values.

As to claim 13, the combination of Li and Wang teaches the claimed limitations 
as discussed in Claim 1.
	The combination of Li and Wang does not explicitly teach “wherein a computer program comprises commands which, during execution of the computer program by least one data processing device, causes the at least one data processing device to execute the method”.
	Berntorp teaches “wherein a computer program comprises commands which, during execution of the computer program by least one data processing device, causes the at least one data processing device to execute the method ([0026] teaches “a processor coupled with stored instructions implementing the method, wherein the instructions , when executed by the processor carry steps of the method”).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Berntorp into Li in view of Wang. This combination would improve in reducing the uncertainty-containing model values.

As to claim 14, the combination of Li and Wang teaches the claimed limitations 
as discussed in Claim 13.
	The combination of Li and Wang does not explicitly teach “wherein the computer program is stored on a non- transitory computer-readable storage medium”.
	Berntorp teaches “wherein the computer program is stored on a non- transitory computer-readable storage medium ([0027] teaches “a non–transitory computer readable storage medium embodied thereon a program executable by a processor for performing a method”).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Berntorp into Li in view of Wang. This combination would improve in reducing the uncertainty-containing model values.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	“Saha US 8332342” teaches “This invention develops a mathematical model to describe battery behavior during individual discharge cycles as well as over its cycle life. The basis for the form of the model has been linked to the internal processes of the battery and validated using experimental data. Effects of temperature and load current have also been incorporated into the model. Subsequently, the model has been used in a Particle Filtering frame work to make predictions of remaining useful life for individual discharge cycles as well as for cycle life. The prediction performance was found to be satisfactory as measured by performance metrics customized for prognostics for a sample case. The work presented here provides initial steps towards a comprehensive health management Solution for energy storage devices”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863               

/TARUN SINHA/Primary Examiner, Art Unit 2863